United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
P.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Long Branch, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 16-0961
Issued: May 1, 2017

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On April 4, 2016 appellant, through counsel, filed a timely appeal from a December 1,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether OWCP met its burden of proof to terminate appellant’s
compensation benefits effective May 8, 2015 because she no longer had residuals of the accepted
1

In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for
legal or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R.
§ 501.9(e). No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An
attorney or representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject
to fine or imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

bilateral meniscus tears and right knee synovitis; and (2) whether appellant established that she
had any continuing employment-related disability or condition after May 8, 2015 due to the
accepted conditions.
On appeal counsel asserts that the opinion of an OWCP referral physician is insufficient
to meet OWCP’s burden of proof, and that appellant’s attending Board-certified orthopedic
surgeon, Dr. Mark W. Gesell, was consistent in his opinion that the degenerative arthritis in her
right knee was due to her employment injury.
FACTUAL HISTORY
This case has previously been before the Board.3 In an August 18, 2010 decision, the
Board found the case was not in posture for decision as to whether appellant established that she
was entitled to disability compensation for the period April 16, 2003 to May 1, 2006. The Board
remanded the case to OWCP to compare appellant’s actual earnings to those wages earned on the
date of injury, to be followed by an appropriate decision.4 Following the Board’s August 18,
2010 decision, on November 3, 2010, OWCP accepted that appellant sustained a recurrence of
disability on August 13, 2010 when she underwent authorized right knee surgery. It began
development of her pay rate.5 In a second Board decision dated February 5, 2013, the Board
again remanded the case for OWCP to ascertain appellant’s earnings for the period January 24,
2003 through December 31, 2006.6

3

OWCP accepted that appellant, a 44-year-old part-time flexible clerk, injured her knees on April 24, 2002.
Appellant stopped work that day and did not return. The claim was initially accepted for meniscal tear and synovitis
of the left knee. On November 2, 2002 Dr. Christopher D. Johnson, a Board-certified orthopedic surgeon,
performed arthroscopic surgery for a torn left medial meniscus. Appellant retired on disability effective
September 8, 2003 and began private employment in 2004. The claim was expanded to include a right knee
meniscal tear. On August 13, 2010 Dr. Johnson performed authorized arthroscopic repair for a torn medial
meniscus of the right knee. He provided follow-up care through December 9, 2010. On September 20, 2011
Dr. David B. Fox, a Board-certified physiatrist, began treating appellant on a monthly basis.
4

Docket No. 09-1783 (issued August 18, 2010).

5

OWCP obtained outside earnings information for the years 2003 through 2007 and calculated appellant’s
average weekly outside earnings for each calendar year from 2003 through 2007, applied the Shadrick formula, and
issued a September 29, 2011 decision explaining the calculation of the pay rate for compensation purposes. On
March 30, 2012 an OWCP hearing representative affirmed the September 28, 2011 decision. Appellant, through
counsel, filed a timely appeal with the Board.
6

Docket No. 12-1437 (issued February 5, 2013). After the February 5, 2013 decision, OWCP, in a March 28,
2013 decision, noted that appellant’s wage-loss compensation for the years 2003 through 2006 was recalculated and
the Shadrick formula applied, yielding an $8,770.47 underpayment. It indicated that this amount would be
forwarded to OPM to be applied to a debt owed for a dual benefit. On August 8, 2013 OWCP asked appellant to
provide evidence to support her disability claims from February 1, 2011 to July 26, 2013. In a November 14, 2013
decision, OWCP denied appellant’s claims for compensation for that period, finding that the medical evidence was
insufficient. On June 19, 2014 counsel requested reconsideration. OWCP requested information regarding
appellant’s employment in the private sector. In a June 27, 2014 decision, it vacated the November 14, 2013
decision finding that this decision was issued prematurely as questions remained regarding appellant’s level of
disability and wages earned during the claimed period (February 1, 2011 to July 26, 2013). OWCP indicated that
further development would be undertaken.

2

Dr. Gesell an associate of Dr. Johnson had begun treating appellant in February 2012.7 A
January 2, 2014 magnetic resonance imaging (MRI) scan of the right knee demonstrated multiple
degenerative changes involving the entire knee joint, joint effusion, status post medial
meniscectomy, and grade 1 sprain of the medial collateral ligament. The report noted that a
repeat medial meniscal tear could not be excluded.
On February 14, 2014 appellant elected to receive Office of Personnel Management
(OPM) retirement benefits for the period January 24, 2003 to December 31, 2006.
In a February 5, 2014 treatment note, Dr. Gesell noted appellant’s complaint of
increasing bilateral knee pain. He reviewed the right knee MRI scan and left knee x-rays and
diagnosed right knee osteoarthritis and effusion and left knee osteoarthritis. In a February 17,
2012 report, Dr. Gesell noted her complaint of right knee pain. Following x-ray and physical
examination, he diagnosed right knee osteoarthritis, status post right knee arthroscopic partial
medial meniscectomy. Dr. Gesell continued to treat appellant.
In a July 2, 2014 treatment note, Dr. Gesell again reported appellant’s complaint of
bilateral knee pain. Bilateral knee examination demonstrated tenderness along the proximal
medial tibia and medial joint line with crepitus and pain with knee range of motion. Lachman
examination, posterior drawer, Steinmann, and McMurray’s tests were negative. Patellofemoral
examination demonstrated crepitus with active knee extension, and negative apprehension and
compression tests. Appellant was able to actively flex and extend each knee against resistance
with normal quadriceps and hamstring strength. No joint effusion was present in the left knee.
The right knee had a small amount of joint effusion. Dr. Gesell advised that appellant had
degenerative changes in her right knee, predominantly along the medial aspect, and only mild
degenerative changes in the left knee. He diagnosed left knee pain and right knee osteoarthritis.
In correspondence dated July 14, 2014, Dr. Gesell noted that he began treating
appellant’s knees in February 2012. He related a past history of arthroscopic repair on the left in
“2001” and 2010 on the right. Dr. Gesell indicated that appellant had work-related diagnoses of
bilateral medial meniscus tears and that she currently had degenerative changes consistent with
bilateral knee osteoarthritis, more advanced on the right. He opined that the degenerative
changes were related to her medial meniscus diagnosis, explaining that the meniscus acts as a
protective shock absorber in the knee. Dr. Gesell continued that damage to the medial meniscus,
including surgical repair, could lead to damage to the articular cartilage in the knee which leads
to early degenerative changes in the knee joint and osteoarthritis. He described appellant’s
current complaints of bilateral persistent knee pain with degenerative changes, advising that
these were related to the meniscal tears she sustained while working at the employing
establishment. Dr. Gesell concluded that there was no evidence of prior injury to her knees.
In September 2014, OWCP referred appellant to Dr. Jeffrey Lakin, a Board-certified
orthopedic surgeon, for a second opinion evaluation. In an October 27, 2014 report, Dr. Lakin
described her medical and surgical history, and noted his review of the medical record. He
indicated that appellant was currently working as a house aid and had complaints of right knee
pain, which required the assistance of a cane. Dr. Lakin’s examination of the right knee revealed
7

Supra note 3.

3

minimal effusion and minimal medial joint line tenderness. The left knee had no effusion and
minimal patellar tenderness. Quadriceps and hamstring strength were 5/5 bilaterally, and there
was no anterior or posterior varus or valgus instability in either knee. Dr. Lakin advised that
appellant did not have signs of meniscal tears in either knee with minimal synovitis on the right.
He opined that the swelling was not due to a work-related injury that occurred 12 years
previously and was due to degenerative arthritis in the right knee, noting that she had been
working several different jobs in the interim period. Dr. Lakin indicated that, while appellant
had some disability due to the arthritis, this was not related to the work injury, and she could
return to restricted duty. He further noted that the first MRI scan that showed degenerative
changes in her right knee was in 2010, eight years after the work injury. Dr. Lakin concluded
that any restrictions appellant had were due to the nonemployment-related arthritis of the right
knee.
OWCP asked Dr. Lakin to clarify whether appellant’s left knee condition had resolved.
In a supplemental report dated December 16, 2014, Dr. Lakin again noted that the left knee
examination was unremarkable, the meniscal tear had been surgically repaired, and the condition
had resolved.
On March 3, 2015 OWCP proposed to terminate appellant’s wage-loss compensation and
medical benefits. It found that Dr. Lakin’s opinion that she no longer had disability or residuals
due to the accepted conditions constituted the weight of the medical evidence.
Appellant, through counsel, disagreed with the proposed termination. Medical evidence
submitted included a February 17, 2015 treatment note in which Dr. Gesell noted that she had a
history of bilateral knee pain. Dr. Gesell provided physical examination and bilateral knee x-ray
study findings. He indicated that appellant had advanced degenerative changes in her right knee
consistent with osteoarthritis, which was aggravated the past week when she fell and landed on
her right side. Dr. Gesell further opined that she had mild degenerative changes in her left knee.
He prescribed a right knee brace and medication. In a treatment note dated April 2, 2015,
Dr. Fox noted appellant’s complaint of significant right knee pain and milder left knee pain and
that she worked as a life skills instructor. He related her report that Dr. Gesell recommended a
total knee replacement on the right. Following examination, Dr. Fox advised that he would like
to discuss appellant’s case with Dr. Gesell before proceeding with knee injections.
In a May 15, 2015 decision, OWCP terminated appellant’s wage-loss compensation and
medical benefits, effective May 8, 2015. It found that the weight of the medical evidence rested
with the opinion of Dr. Lakin who advised that the knee conditions had ceased with no residuals.
On May 26, 2015 appellant, through counsel, requested a hearing before an OWCP
hearing representative. Dr. Fox submitted procedure notes dated May 7 and 19, and June 1,
2015, in which he described corticosteroid injections to her right knee. In June 4, 2015
correspondence to counsel, Dr. Gesell described appellant’s medical history and treatment
regarding her knees, indicating that he began treating her on February 17, 2012. He noted that he
last saw her on February 17, 2015 following a recent fall on her right knee for which he fitted her
with a hinged knee brace. Dr. Gesell indicated that he reviewed Dr. Lakin’s reports dated
October 27 and December 16, 2014. He advised that appellant was initially treated by his
associate Dr. Johnson for a left knee work injury, noting that Dr. Johnson first mentioned a right

4

knee problem in 2004 when she was no longer working for the employing establishment.
Dr. Gesell related that he had been treating appellant for degenerative changes in her right knee.
He opined that her right knee symptoms were not related to her work-related left knee injury.
Dr. Gesell continued that when appellant’s right knee symptoms worsened, she would benefit
from a right total knee replacement. He concluded that she had mild degenerative changes in her
injury-related left knee, but did not believe that there is a correlation between the two knees.
At a hearing, held on September 11, 2015, counsel maintained that the termination should
be reversed because Dr. Lakin’s opinion had insufficient rationale. He asserted that Dr. Gesell
provided a rationalized opinion regarding the progression of appellant’s knee degenerative
changes.8
By decision dated December 1, 2015, an OWCP hearing representative affirmed the
May 15, 2015 decision terminating appellant’s compensation and medical benefits. She found
that OWCP appropriately accorded the weight of the medical opinion evidence with Dr. Lakin,
an OWCP referral physician.
LEGAL PRECEDENT -- ISSUE 1
Once OWCP accepts a claim and pays compensation, it has the burden of justifying
modification or termination of an employee’s benefits. It may not terminate compensation
without establishing that the disability ceased or that it was no longer related to the employment.9
OWCP’s burden of proof in terminating compensation includes the necessity of furnishing
rationalized medical opinion evidence based on a proper factual and medical background.10
ANALYSIS -- ISSUE 1
OWCP accepted that on April 24, 2002 appellant sustained a left knee meniscus tear and
synovitis. Appellant had left knee arthroscopic surgery on November 2, 2002. The claim was
expanded to include a right knee meniscal tear, which was repaired arthroscopically on
August 13, 2010.11 OWCP terminated appellant’s wage-loss compensation and medical benefits
effective May 8, 2015, based on the opinion of Dr. Lakin, an OWCP referral physician. The
Board, however, finds Dr. Lakin’s opinion is insufficiently rationalized to meet OWCP’s burden
of proof to terminate appellant’s wage-loss compensation and medical benefits.
The medical evidence relevant to the May 8, 2015 termination included Dr. Lakin’s
reports dated October 27 and December 16, 2014. On October 27, 2014 Dr. Lakin noted
appellant’s complaints of right knee pain, which required the assistance of a cane. He advised
8

Counsel also requested that OWCP resolve the issue of appellant’s entitlement to wage-loss compensation.
OWCP continued to develop the issue of appellant’s entitlement to wage-loss compensation up to the date of the
termination, May 8, 2015.
9

Jaja K. Asaramo, 55 ECAB 200 (2004).

10

Id.

11

Supra note 3.

5

that she did not have signs of meniscal tears in either knee and only had minimal synovitis on the
right which, he opined, was not due to a work-related injury and was due to degenerative arthritis
in the right knee. Dr. Lakin concluded that, while appellant had physical restrictions, these were
not due to the April 2002 employment injury, but were due to the nonemployment-related
arthritis of the right knee. Following an OWCP request for additional information, on
December 16, 2014, he indicated that appellant’s left knee examination was unremarkable noting
that the meniscal tear had been surgically repaired and that the condition had resolved. Dr. Lakin
did not sufficiently explain the basis for his conclusory opinion.
Dr. Gesell, an attending Board-certified orthopedic surgeon, supported continuing
medical residuals due to the accepted conditions. On July 14, 2014 he advised that appellant had
degenerative changes consistent with bilateral knee osteoarthritis, more advanced on the right.
Dr. Gesell opined that the degenerative changes were related to her medial meniscus diagnosis,
explaining that the meniscus acts as a protective shock absorber in the knee, also noting that
surgical repair could lead to damage to the articular cartilage in the knee which would lead to
early degenerative changes in the knee joint and osteoarthritis. He opined that appellant’s
current complaints of bilateral persistent knee pain with degenerative changes were related to the
meniscal tears she sustained during her federal employment.
As there is no clear, well-rationalized medical opinion evidence establishing that
appellant’s accepted conditions had resolved without residuals requiring further medical
treatment and that appellant had no disability for work due to her accepted conditions, OWCP
has not met its burden of proof to terminate her wage-loss compensation and medical benefits
effective May 8, 2015.12
In light of the Board’s disposition regarding Issue 1, Issue 2 is rendered moot.
CONCLUSION
The Board finds that OWCP did not meet its burden of proof to terminate appellant’s
compensation benefits effective May 8, 2015.

12

J.J., Docket No. 16-0984 (issued November 17, 2016).

6

ORDER
IT IS HEREBY ORDERED THAT the December 1, 2015 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: May 1, 2017
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

